Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 6-11-2021 Amendment was received.  Claims 1-4, were cancelled.  Claims 2, 9, 13 and 15 were previously cancelled. Claims 5-8, 10-12, 16-18 were amended.  New Claims 21-24 were presented.  Claims 5-8, 10-12, 14, 16-24 are pending and examined in this action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 5-8, 11, 14, 16-20, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,752,699 to Fruzzetti in view of US 7,373,710 to Elsworthy, and further in view of US 6,176,559 to Tiramani and US 8,875,888 to Koenig. 

In re Claim 12, Fruzzetti teaches an assembly comprising:
a transportable circular table saw (see Figs. 1 and 13-14, handle #80 allowing for the user to transport the device) for processing a workpiece with a saw blade (see Fig. 
Fruzzetti teaches that the saw is portable (see Fig. 13, #80),  and Fruzzetti teaches wherein the box-shaped support structure (lower housing #31 and cover #78 in Fig. 13 of Fruzzetti) has support structure couplers (see Figs. 13-14, a latch 78a and latch receiver 78b; see also Fig. 1).   In addition, Fruzzetti teaches that the cover #78 has “storage capability for parts and accessories.” See Fruzzetti, Col. 5, ll. 37-40. 
However, Fruzzetti does not teach the portable saw to be secured to other boxes.  As such, Fruzzetti fails to teach: 

wherein the box-shaped support structure has support structure couplers which comprise upper support structure couplers provided on the upper part, the upper support structure couplers cooperating with body couplers {00457854.docx}Serial No. 16/339 428 - Page 6 of the upper box-shaped body to provide a releasable connection to the upper box-shaped body, the support structure couplers further comprising lower support structure couplers cooperating with body couplers of the lower box-shaped body to provide a releasable connection to the lower box-shaped body, wherein the upper box- shaped body is arranged on the transportable circular table saw, and the lower box-shaped body is arranged below the transportable circular table saw, so that the upper box-shaped body and the lower box-shaped body form a vertical stack together with the transportable circular table saw, whererin the support structure couplers comprise a movably mounted locking element and at least one locking anchor contour arranged non-movingly on the box-shaped support structure.

However, Elsworthy teaches that it is known to attach tool boxes to a portable saw (see Elsworthy, Fig. 4a, #12 accessory cases; see also Col. 4, ll. 14-16).  As such, it would have been obvious to one of ordinary skill in the art to attach storage boxes or accessory cases or box shaped bodies to the portable saw of Fruzzetti.  Doing so would allow the user to include additional tools or accessories, such as blades, to the portable device of Fruzzetti. 


wherein the box-shaped support structure has support structure couplers which comprise upper support structure couplers provided on the upper part, the upper support structure couplers cooperating with body couplers {00457854.docx}Serial No. 16/339 428 - Page 6 of the upper box-shaped body to provide a releasable connection to the upper box-shaped body, the support structure couplers further comprising lower support structure couplers cooperating with body couplers of the lower box-shaped body to provide a releasable connection to the lower box-shaped body, wherein the upper box- shaped body is arranged on the transportable circular table saw, and the lower box-shaped body is arranged below the transportable circular table saw, so that the upper box-shaped body and the lower box-shaped body form a vertical stack together with the transportable circular table saw, whererin the support structure couplers comprise a movably mounted locking element and at least one locking anchor contour arranged non-movingly on the box-shaped support structure.

However, in the carpentry trades, it is old and well known to stack multiple different tool boxes, as taught by Tiramani.  Tiramani teaches that it is old and well known to secure portable boxes in the carpentry trade together (see Tiramani Figs. 1-2, 12D-F, 27). 


wherein a box-shaped support structure (see Fig. 1, #60) has support structure couplers (see Figs. 1-3, #66) which comprise upper support structure couplers cooperating with body couplers provided on the upper part (upper part of #50), the upper support structure couplers cooperating with body couplers of the upper box-shaped body to provide a releasable vertically fixed and force-transmitting connection (see snapping mechanisms #66, which connect #60 to #62 in Fig. 1) to the upper box-shaped body (#62), the support structure couplers further comprising lower support structure couplers (see snapping mechanism #66 which connect #60 to #52 in Fig. 1) cooperating with body couplers of the lower box-shaped body to provide a releasable vertically fixed and force-transmitting connection to the lower box-shaped body, wherein the upper box- shaped body(cabinet #62)  is arranged on the transportable circular table saw (represented as #60) and the lower box-shaped body(see Fig. 1, #52)  is arranged below the transportable circular table saw (represented as #60), so that the upper box-shaped body and the lower box-shaped body form a vertical stack together (see Fig. 1) with the transportable circular table saw.
In the same field of invention, tools and storage devices for carpenters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add upper and lower tool boxes and the attachment structure of Tiramani, including 

Fruzzetti in view of Elsworthy and Tiramani teaches latches (see Tiramani, see snapping mechanisms #66) but does not teach wherein the support structure couplers comprise a movably mounted locking element and at least one locking anchor contour arranged non-movingly on the box-shaped support structure.

However, Koenig teaches that it is old and well known in the stacking art to utilize   support structure couplers comprise a movably mounted locking element (see Koenig Figs. 1-2, #26/27) and  at least one locking anchor contour arranged non-movingly on the support structure on the box-shaped support structure (see e.g., Koenig Figs. 1-2, #46/47).  


In re Claim 5, Fruzzetti in view of Elsworthy, Tiramani and Koenig, for the reasons above in re Claim 12, teaches the upper part comprises a frame structure extending vertically upwards over the workpiece support plate (see annotated Fig. 13, below). 

    PNG
    media_image1.png
    827
    687
    media_image1.png
    Greyscale

 Fruzzetti in view of Elsworthy, Tiramani, and Koenig, for the reasons above in re Claim 12, teaches a horizontal cross section of the upper part (the cross section of #78 in Fig. 13) has the same outer contour as a horizontal cross-section of the lower part (the cross section of #31 in Fig. 14). 

In re Claim 7, Fruzzetti in view of Elsworthy, Tiramani, and Koenig, for the reasons above in re Claim 12, teaches wherein the saw blade is attached to the drive unit (see Fig. 4, #20 and #22) and is arranged at least partially above the workpiece support plate (see Fig. 2, showing #22 partially above #82), and the frame structure{00470004.docx}Serial No. 16/339 428 - Page 4 extends vertically upwards beyond the saw blade attached to the drive unit (see annotated Fig. 13, above).

In re Claim 8, Fruzzetti in view of Elsworthy, Tiramani, and Koenig, for the reasons above in re Claim 12, teaches the lower support structure couplers are provided on the lower part (see argument above teaching adding the support structure couplers of Tiramani to the lower part of Fruzzetti). 

In re Claim 11, Fruzzetti in view of Elsworthy, Tiramani, and Koenig, for the reasons above in re Claim 12, teaches including a carrying handle is provided on the box-shaped support structure (see Fruzzetti, Fig. 13, #80 and Tiramani Fig. 1, #92), wherein the box-shaped support structure is designed such that the transportable circular table saw can be carried with the carrying handle (see Fruzzetti, Fig. 13, #80 and Tiramani Fig. 1, #92).  

In re Claim 14, Fruzzetti in view of Elsworthy, Tiramani, and Koenig, for the reasons above in re Claim 12, teaches wherein the horizontal cross-section of the transportable circular table saw has the same outer contour as the horizontal cross-section of the upper and lower box-shaped bodies (see Tiramani showing all of the boxes having the same horizontal cross-section) and the transportable circular table saw is aligned with the upper and lower box-shaped bodies so that the transportable circular table saw and the upper and lower box-shaped bodies together form a substantially cuboid stack (see Tiramani Figs. 1-4).  

In re Claim 16, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 3, teaches wherein the movably mounted locking element comprises a rotary latch rotatable mounted on the box-shaped support structure (see Koenig Figs. 1-2, #26/27).

In re Claim 17, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 12, teaches wherein the transportable circular table saw has the basic shape of a system casing (as best understood the circular table saw of Fruzzetti has the basic shape of a system casing).
In re Claim 18, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 12, teaches wherein the movably mounted locking element comprises a rotary latch (see Koenig, e.g., Fig. 2 #3) and the body couplers of the upper box-shaped body comprise a locking anchor contour (see Fig. 2, #47/46; see also Figs. 
In re Claim 19, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 18, does not teach wherein the body couplers of the upper box-shaped body comprise stand feet which engage in engagement recesses of the upper support structure couplers, and the lower support structure couplers {00470004.docx}Serial No. 16/339 428 - Page 7 comprise stand feet which engage in engagement recesses of the body couplers of the lower box-shaped body.  
However, Koenig teaches that it is known in the stacking art to provide wherein the body couplers of the upper box-shaped body comprise stand feet (see Koenig, Figs. 3-4, #55, 57, 57b and 4,49) which engage in engagement recesses of the upper support structure couplers (see Koenig, Figs. 7-8, #67/54, 54a, 4, 48), and the lower support structure couplers   comprise stand feet (see Koenig, Figs. 3-4, #55, 57, 57b and 4,49) which engage in engagement recesses of the body couplers of the lower box-shaped body.  
In the same field of invention (stacked containers) it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to add feet and recesses to the containers of modified Fruzzetti.  Doing so would provide for the engaging projections are at the same time designed as feet, on which the container may be 
In re Claim 20, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 19, teaches wherein the body couplers of the lower box-shaped body and the body couplers of the upper box-shaped body are identical to the support structure couplers (see Figs. 5-6 showing #3 and #3 which are ‘identical” and #46/47 which are identical in both cases/boxes #7).
In re Claim 21, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 12, does not teach wherein the upper part of the box-shaped support structure includes at least one engagement recess on the hood-shaped cover to assist in aligning and connecting the box-shaped support structure with the upper box-shaped body when the upper box-shaped body is stacked on the transportable circular table saw.
However, Koenig teaches the upper part of the box-shaped support structure includes at least one engagement recess (see Koenig, Figs. 7-8, #67/54, 54a, 4, 48) on the hood-shaped cover to assist in aligning and connecting the box-shaped support structure with the upper box-shaped body when the upper box-shaped body is stacked on the transportable circular table saw (in Koenig, Figs. 3-4, #55, 57, 57b and 4,49 the feet are placed in the recesses #67/54, 54a, 4,48 to align the boxes together).

In re Claim 22, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 12, does not teach wherein the box-shaped support structure includes at least one stand foot protruding downwardly from the box-shaped support structure, the at least one stand foot being configured to be received within at least one engagement recess of the lower box- shaped body when the transportable circular table saw is stacked on the lower box-shaped body.
However, Koenig teaches wherein the box-shaped support structure includes at least one stand foot (see Koenig, Figs. 3-4, #55, 57, 57b and 4,49) protruding downwardly from the box-shaped support structure, the at least one stand foot being configured to be received within at least one engagement recess (see Koenig, Figs. 7-8, #67/54, 54a, 4, 48) of the lower box- shaped body when the transportable circular table saw is stacked on the lower box-shaped body.
In the same field of invention (stacked containers) it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to add feet and recesses 
In re Claim 23, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 12, does not teach wherein the lower box-shaped body includes at least one engagement recess on a top thereof to assist in aligning and connecting the lower box-shaped body with the upper part of the box-shaped support structure.
However, Koenig teaches wherein the lower box-shaped body includes at least one engagement recess (see Koenig, Figs. 7-8, #67/54, 54a, 4, 48) on a top thereof to assist in aligning and connecting the lower box-shaped body with the upper part of the box-shaped support structure (in Koenig, Figs. 3-4, #55, 57, 57b and 4,49 the feet are placed in the recesses #67/54, 54a, 4,48 to align the boxes together).
In the same field of invention (stacked containers) it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to add feet and recesses to all the boxes/ structures of modified Fruzzetti.  Doing so would provide for the engaging projections are at the same time designed as feet, on which the container may be stored stably when not stacked on another container.  These feet also form expediently at least partly the rear-engaging elements of the second engaging structure 
In re Claim 24, Fruzzetti in view of Elsworthy and Tiramani and Koenig, for the reasons above in re Claim 12, does not teach wherein the upper box-shaped body includes at least one stand foot protruding downwardly from a bottom thereof, the at least one stand foot being received within the at least one engagement recess of the hood-shaped cover to assist in aligning and connecting the box-shaped support structure with the upper box- shaped body.
However, Koenig teaches wherein the upper box-shaped body includes at least one stand foot (see Koenig, Figs. 3-4, #55, 57, 57b and 4,49) protruding downwardly from a bottom thereof, the at least one stand foot being received within the at least one engagement recess (see Koenig, Figs. 7-8, #67/54, 54a, 4, 48) of the hood-shaped cover to assist in aligning and connecting the box-shaped support structure with the upper box- shaped body.
In the same field of invention (stacked containers) it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to add feet and recesses to all the boxes/ structures of modified Fruzzetti.  Doing so would provide for the engaging projections are at the same time designed as feet, on which the container may be stored stably when not stacked on another container.  These feet also form expediently at least partly the rear-engaging elements of the second engaging structure which, for stacked containers, prevent localized lifting from the lower container by engaging in a first engaging structure (see Koenig, Col 4, ll. 46-57). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,752,699 to Fruzzetti in view of US 7,373,710 to Elsworthy, and further in view of US 6,176,559 to Tiramani and US 8,875,888 to Koenig, and further in view of US 2,695,210 to Evans. 

In re Claim 10, modified Fruzzetti for the reasons above in re Claim 12, teaches wherein the frame structure and the workpiece support plate together define a storage space, but does not teach the hood shaped cover is  removalby and or pivotally attached to the frame structure  and which, in an open position, gives access to the storage space.  

However, Evans teaches that it is old and well known in the portable saw art to provide a frame structure (see Fig. 1, #7/6 side surfaces of the cover) and the work piece support surface together define a storage space (see Fig. 1) and the upper part has pivotable cover (top surfaces which cover the work piece support plate) which is attached to the frame structure and which, in an open position, gives access to the storage space (see Fig. 3/5). In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to utilize the construction of Evans in the case of the saw of modified Fruzzetti.  Doing so provides a saw with a two halves or section to provide a horizontal platform which is larger than it would otherwise be (see Evans, Col. 1, ll. 15-30).  The examiner notes that this allows the user to process or cut larger workpeices. 
Response to Arguments
Applicant’s amendment to Claim 12 has added structure to the claim to remove Claim 12 from interpretation under 35 USC 112F. 
Applicant’s amendments to the claims have obviated the previous 35 USC 112B rejections. 
Applicant argues the office action does not discuss any combination of the three cited references.  The previous action used the reference “Snyder” in opposed to referring to the Fruzzetti.  Applicant’s arguments re the Snyder reference were persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above. 
US 7,752,699 to Fruzzetti teaches that it is known to provide a box shape saw that is portable.  While Fruzzetti teaches that is known to store items, for parts and accessories (see Fruzzetti, Col. 5, ll. 35-40).  US 7,373,710 to Elsworthy teaches that it is known to attach boxes for storing tools to table saws.  The Examiner acknowledges that the boxes are located on the side wall.  However, the Examiner notes that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is further over US 6,176,559 to Tiramani.  Tiramani teaches that it is known to provide box shape structures secured to each other.  In the carpentry trade, many times, the activities undertaken require more tools than can be easily carried from one location to another in one trip. (See Tiramani, Col. 1, ll. 10-20).  Here, adding the attachment structure of Tiramani to the box structure of Fruzzetti would allow the carpenter to transport not only the saw but also his or her other tools in combination 
Fruzzetti teaches a portable saw in a box shape; Elsworthy teaches the general understanding in the art that it is known to attached tool boxes to saws.  Tiramani teaches a system for securing boxes (the same shape as Fruzzetti) together in order to make transportation easy and more efficient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724